IN BANC.
MOTION TO DISMISS APPEAL ALLOWED.
The plaintiff appeals from a judgment herein. Filed and served their abstract of record upon the respondent on the thirteenth day of April, 1925. Under Rule 8, the time for serving briefs expired May 4, 1925. No brief has been filed, and on June 11th defendant filed a motion to dismiss the appeal and affirm the judgment. No counter-showing has been made and the judgment of the court below will be affirmed as upon an abandoned appeal.
APPEAL DISMISSED AND JUDGMENT AFFIRMED. *Page 511